Citation Nr: 0201994	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  96-27 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code.

(The issue of entitlement to service connection for 
adenocarcinoma of the cecum will be addressed in a separate 
decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1961 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 determination by the Vocational 
Rehabilitation and Counseling (VR&C) division of the VA 
Regional Office (RO), located in Washington, D.C.


REMAND

A review of the veteran's vocational and rehabilitation file 
reveals counseling notations relevant to his refusal to 
cooperate and as to his unsatisfactory and sometimes abusive 
conduct, leading to the eventual termination of VA vocational 
and rehabilitation services; the veteran was placed in a 
discontinued status.  He appealed that determination, 
submitting a notice of disagreement in March 1996, and, 
subsequent to the statement of the case issued in May 1996, 
he submitted a substantive appeal in July 1996.  In July 
2001, the veteran re-applied for vocational rehabilitation 
benefits, and, in November 2001, contacted VA requesting an 
immediate disposition in this matter.

In his July 1996 substantive appeal, the veteran requested a 
hearing, specifying he desired a hearing before a member of 
the Board held in Washington, D.C.  In light of the length of 
time that has passed since that request, as well as the 
nature of the veteran's more recent correspondence requesting 
a decision, clarification as to the veteran's continued 
desire for a hearing should be obtained.

The Board further sets out that 38 C.F.R. § 21.198(c) (2001) 
provides that assignment of a veteran's case to the same 
status from which the veteran was discontinued or to a 
different one requires that VA first find:  (1) The reason 
for the discontinuance has been removed; and (2) VA has 
redetermined his or her eligibility and entitlement under 
Chapter 31.

Where, as in this case, a veteran is placed into discontinued 
status as a result of a finding of unsatisfactory conduct or 
cooperation under 38 C.F.R. §§ 21.362, 21.364 (2001), he must 
also meet the requirements for re-entrance into a 
rehabilitation program found in 38 C.F.R. § 21.364 (2001).  

38 C.F.R. § 21.364(a) provides that VA may re-institute 
services and assistance in cases such as this only if the 
counseling psychologist determines that:  (1) The 
unsatisfactory conduct or cooperation of such veteran will 
not be likely to recur; and (2) The rehabilitation program 
which the veteran proposes to pursue (whether the same or 
revised) is suitable to such veteran's abilities, aptitudes, 
and interests.  

In this case no action has been taken relevant to determining 
the veteran's current rehabilitation status consistent with 
the laws and regulations governing the termination of 
discontinued status.  As such, an appropriate assessment by a 
Vocational Counselor must be conducted prior to any 
adjudication of this matter by the Board.

Accordingly, the claim is remanded to the RO for the 
following:

1.  The RO should obtain clarification 
from the veteran with respect to whether 
he still desires a personal hearing 
relevant to the vocational rehabilitation 
matter, and, if so, what type of hearing 
he wants.  The RO should advise him as to 
the different types of hearings 
available.  If the veteran no longer 
desires a hearing, he should submit a 
signed withdrawal of such request for 
association with the claims file.  If the 
veteran indicates a continued desire for 
a hearing, the RO should take appropriate 
action.  

2.  The VR&C division at the RO should 
arrange for file review and evaluation of 
the veteran by a Vocational 
Rehabilitation and Counseling 
Psychologist to determine the following:

A)  Is the unsatisfactory conduct and 
lack of cooperation previously 
demonstrated by the veteran likely to 
recur?

B)  Is the rehabilitation program 
proposed by the veteran (whether the same 
or revised) suitable to his abilities, 
aptitudes, and interests?  

3.  In scheduling the above, the veteran 
should again be informed of the necessity 
that he cooperate with the Counseling 
Psychologist.  He should be informed that 
if he fails to cooperate, vocational 
rehabilitation benefits will not be 
available to him.

4.  Any other actions required to comply 
with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), should also 
be accomplished.

5.  The VR&C division of the RO should 
review any additional evidence and 
readjudicate the claim for VA vocational 
rehabilitation training benefits.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (which 
addresses any additional evidence and 
potentially pertinent legal criteria), 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


